DETAILED ACTION
Status of Claims
Claims 1-5 are currently under examination. Claim 1 is amended. Claim 5 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Fujikawa et al. (US 5,248, 412), and in view of Lewis et al. (US 2009/0074641 A1, applicants recited in IDS) is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujikawa et al. (US 5,248, 412), and in view of Lewis et al. (US 2009/0074641 A1, applicants recited in IDS), evidenced by Wikipedia.
Regarding claim 1, Fujikawa et al. teach a process of making a hydrodesulfurization of CoO-MoO3-Al2O3 catalyst (Abstract) (applicant’s hydrogenation metal components), comprising 
drying and calcining a carrier comprising alumina (col. 3, line 20),
impregnating a solution of cobalt acetylacetonate-molybdenum oxide acetylacetonate (cobalt and molybdenum salt precursors) and complexing with a chelating agent such as alkyl acetoacetate (applicant’s organic compound with 1 to 4 carbon atoms, forming an organometallic compound in situ) (col. 3, lines 56-57) on a calcining carrier (i.e., alumina or aluminum chloride as a carrier), 
drying at 100 0C which is encompassed by the instant claimed ranges at 700-350 0C(col.7, line 53),
0C which is encompassed by the instant claimed ranges of 351 0C-600 0C to produce CoO-MoO3-Al2O3 catalyst (col. 7, line 56), and then
sulfiding the resulting metals at 150 0C in the presence of H2 and H2S (col 6, lines 27-32). The resulting wet, impregnated catalyst is dried and calcining at a temperature 200 0C to 800 0C under oxygen containing atmosphere (col. 5, lines 42-45).
Although Fujikawa et al. do not specifically teach the use ammonium heptamolybdate tetrahydrate as Mo component precursor as per applicant claim 1, ammonium heptamolybdate tetrahydrate is known to be decomposed at 190 0C as evidenced by Wikipedia as shown below:

    PNG
    media_image1.png
    311
    320
    media_image1.png
    Greyscale

Therefore, the ammonium heptamolybdate tetrahydrate as recited in the instant claim and molybdenum oxide acetylacetonate taught by Fujikawa et al. are considered chemical equivalents used as precursors because it would be decomposed and deposited as MoO3 on the carrier alumina as the molybdenum oxide acetylacetonate taught by Fujikawa et al.

 as per applicant  claim 1, it is not considered to provide any unexpected effect from the teaching of Fujikawa et al., especially the reagents and reaction conditions are same or overlap as the instantly claimed. The teachings of Fujikawa et al. is applied only to establish evidence that addition of reagents, drying and calcining are known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Fujikawa et al. add reagents in a piecemeal fashion. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, drying, calcining, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Although Fujikawa et al. do not specifically disclose the composition containing ethyl acetoacetate  as per applicant claim 1,  Lewis et al. teach a catalyst composition comprising Co-Mo/Al2O3 (applicant’s VIII and VI metals on a support) (i) a catalytic metal including nickel and cobalt salt); (ii) greater than 5 wt% ethyl acetoacetate (applicant’s 
The differences in concentration (i.e., amount of ethyl acetoacetate) will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Lewis et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ethyl acetoacetate (i.e., 15%wt of Lewis et al.) with the method taught by Radlowski et al. to obtain the invention as specified in the claim 1, motivated by the fact that the ethyl acetoacetate modifier is used to control hydrolysis kinetics of the inorganic alkoxide support such as alumina ([0049]).
Since both of Lewis et al. and Fujikawa et al. teach catalysts comprising Co-Mo metal on inorganic carrier, one would have a reasonable expectation of success.
Since the combined references of Lewis et al. and Fujikawa et al. teach impregnate all catalyst components, these components are supported in the cattier as the instant claim.
Regarding claims 2-4, as discussed above, the combined references of Fujikawa et al. and Lewis et al. teach nickel and cobalt, alumina and aluminum chloride (chloride-containing component) as the instant claims.
0C in the presence of H2 and H2S (col. 6, lines 30).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-5 filed on 01/22/2021 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732